Title: General Orders, 3 October 1776
From: Washington, George
To: 



Head Quarters, Harlem Heights, Octobr 3rd 1776.
Ireland.Florida.


Genl Putnam will please to point out proper places for Huts, to shelter the Picquet-Guard (in front of our lines) and direct the officers who command these Guards, to see that the Men are employed every day at work thereon ’till they are completed; and this, for the sake of their own Health and Convenience, it is hoped they will do as soon as possible, as the weather will soon grow too uncomfortable to lay without shelter.
As the new Articles for the Government of the Army, are to take place on Monday next, it is expected that the officers will make their men acquainted with them as soon as possible, that Crimes may not pass unpunished on any pretence of ignorance.
The several Brigadiers are immediately to return a List, to Head Quarters, of the Field Officers of their respective Brigades, who are absent, and on what account; noting such (if any) as have absented themselves without leave, or stayed beyond their limited time. Colonels & commanding Officers of Regiments are to do the same in their regiments respectively—This

Return to be made on Saturday at 12 O’Clock. When the Brigadier is absent, the eldest officer of the Brigade to make the return.
Capt: Fitzgerald is appointed to act as Major to Col. Weedon’s regiment, ’till further orders, instead of the brave Major Leech who is dead of his wounds.
An exact Return of the Officer’s Names, fit for duty in Camp, and unfit; is to be made seperate from the General Return.
The Brigades which send their Detachments first on the parade, are to take the right, as has been the usage for a long time.
No Officer is on any pretence to take off any Soldier, who is employed either as Waggoner, Butcher, Tallow-Chandler, or other Business under the Qr Mr General or Commissary General, without first applying to the Head of the department; and in case of dificulty or difference on the occasion, to apply to Head Quarters, and in the meantime the Soldier to continue on the Command.
